Case 1:20-cv-00632-LMB-MSN Document 38 Filed 11/10/20 Page 1 of 1 PageID# 946




                          CIVIL MOTION MINUTES
                          (via TELECONFERENCE)


Date: 11/10/20                                        Judge: Brinkema
                                                      Reporter: A. Thomson
Time: 11:58am – 12:22pm


Civil Action Number: 1:20cv632

Barroso, Inc. dba Guajillo Mexican Cuisine vs.   Twin City Fire Insurance Company et al

Appearances of Counsel for       (X ) Pltf         (X ) Deft

Motion to/for:
#17 Pltf Motion for Partial Summary Judgment on the Issue of Coverage
#22 Deft Motion for Summary Judgment by Twin City Fire Insurance Company



Argued &
( ) Granted ( ) Denied (     ) Granted in part/Denied in part
( )Held in Abeyance ( ) Taken Under Advisement ( ) Continued to ( ) Overruled


 Commonwealth dismissed from case
 #17 denied
 #22 granted




( ) Memorandum Opinion to Follow
(X) Order to follow
